Citation Nr: 1441258	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to April 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for sleep apnea, and assigned a 30 percent evaluation, effective November 24, 2009.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is currently in receipt of a 30 percent initial rating for his service-connected sleep apnea, under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847, which provides that a noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  The next higher 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

The Veteran contends that a higher rating is warranted for his sleep apnea because he currently uses a CPAP machine.  Specifically, during his July 2014 Travel Board hearing, he testified that he underwent a current sleep study this year, and was subsequently issued a CPAP machine on May 29, 2014 through the Ear, Nose and Throat (ENT) department at the VA Medical Center in Dallas or Fort Worth.  However, there are no VA treatment records dated after February 2012 currently associated with the claims file or Virtual VA e-folder.
The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. 
§ 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA medical records from the VA Medical Centers in Dallas, Texas and Fort Worth, Texas, dated from February 2012 to the present. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating for the service-connected sleep apnea.  If the benefit sought on appeal remains denied, the AOJ 
should issue a supplemental statement of the case, and the case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



